Title: To George Washington from John Glover, 4 May 1782
From: Glover, John
To: Washington, George


                        
                            Sir
                            Marblehead 4th May 1782
                        
                        The 30th Ulto I had the honor to inform your Excellency, that in Conformity to a resolve of the General
                            Assembly of the 26th, I venturd to Appoint Capt. Carr, a Mustermaster for the Destroit of Wells, Capt. Thorp, for
                            worcester, & Capt. Daniester for Springfield, to muster the recruits that are ordered to rendezvous at those
                            places; but am Sorry to Say, no provision has been made for their Subsistance while on that duty; it was not in my power
                            to make any for them. I am informed the recruits are Coming in fast. at the Same time mention to your
                            Excellency, I had wrote to the Secretary at war, respecting my being Derangd, which I was instanced to,
                            from my then Very Ill State of helth, which Still Continues, nor have I but Little, if any prospect of ever being better;
                            notwithstanding the Great Care, & pains that has been taken to restore it, but all to no effect, for instead of
                            growing better as the Spring Comes on (as was the opinion of my Physicians) I find myself much weaker, my Complaints
                            & Disorders being of Such a Complicated nature, that they have baffaled the powers of medison, as well as the Skill
                            of the most able, & approved Physicians amongst us; who now Tell me it must be a work of time to remove my
                            Complaints and restore me to any betterable helth; my whole fraim being So
                            exceedingly Shatterd & Debillitated and my nervous Sistom So much weakend that were I to gaine a kingdom, I could
                            not ride a journey of twenty miles, nor Can I ride a Single horse five miles without Dismounting four, or five times, to
                            ease the necessary Calls of nature—the Large quantities of bark, and many other restringent Medisons, which I
                            have taken in order to be well and have had Quite the Contrary effect, as almost of  with the food, I have taken in for these four months past, has been thrown off by Urin, & Violent perspiration; and what has Still a further tendency to weaken me, I Cannot
                            get any natural rest, Sleep having almost Totally departed from me, and the night Sweats, which I am
                            Constantly troubled with have almost reduced me to a Skillitan.
                        your Excellency will hardly Credit it but be
                            Assured Sir, it is an Absolute fact, I have not Slept two hours, upon an Averrage, in
                            twenty four, for these four years past; and Very often after Severe fatigue, I do not sleep a wink for two, or three nights
                                together; these Disorders, & Complaints, I Contracted at the northward, in the Campaign of
                            Seventy Seven; they have been growing upon me ever Since.
                        yesterday by Letter from of Secretary at War, of the 15th Ulto, in answer to mine of the 16th of March,
                            respecting my being Deranged, I am informd “That no General officers, East of the Delaware, would be Deranged” it was
                            therefore “out of” his power to Comply with my request. This being  the Case there is no Alternative Left to
                            give me an Opportunity to attend to my helth, (which my Physicians, tells me must be don, or it will be impracticable if
                            Longer neglected to do any thing for me:) but resigning my Commission, which will be doing Violence to my own feeling at
                            this Stage of the war, as well as manifest injustices, to my family; unless your Excellency Would be pleased to Grant me a
                            further time for the recovery of my helth; which Shall not be one moment Longer than, I find myself able to
                                prosecute my journey on to Camp. I have the Honor to be Sir—your Excellencys Most obdt Hbl. Sert
                        
                            Jno. Glover
                        
                    